Case 2:19-cv-10799-PSG-MAA Document 20 Filed 06/19/20 Page 1 of 1 Page ID #:131




   1 Jeffrey M. Lenkov, Esq. (State Bar No. 156478)
       jml@manningllp.com
   2 Derik Sarkesians, Esq. (State Bar No. 311617)
       das@manningllp.com
   3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
   4 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
   5 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
   6
     Attorneys for Defendant, GARFIELD
   7 BEACH CVS, LLC
   8
   9                        UNITED STATES DISTRICT COURT
  10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 CHARLOTTE GREENE,                           Case No. 2:19−cv−10799 PSG (MAAx)
  13               Plaintiff,                    PROTECTIVE ORDER –
                                                 CONFIDENTIAL DESIGNATION
  14        v.                                   ONLY
  15 GARFIELD BEACH CVS, LLC dba                 The Hon. Philip S. Gutierrez
     CVS #09477; CVS HEALTH; DOES 1
  16 to 100,                                     Trial Date: 3/30/2021
  17               Defendant.
  18
  19        GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
  20 and Protective Order re Confidential Designation Only.
  21        IT IS SO ORDERED.
  22 DATED: June 19, 2020
  23                                         Judge of the United States District Court

  24
  25
  26
  27
  28

                                             1
                 [PROPOSED] PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
